 658DECISIONS OF NATIONAL LABOR RELATIONS BOARDFaye Nursing Home, Inc., d/b/a Green Oak Manoradopt his recommended Order.andLocal 1199 Mass.,National Union of Hospital&Nursing Home Employees,RWDSU,AFL-CIO.Case 1-CA-8697December 16, 1974DECISION AND ORDERBY CHAIRMAN MILLER AND MEMBERS FANNING ANDPENELLOOn August 28, 1974, Administrative Law Judge El-bert D. Gadsden issued the attached Decision in thisproceeding. Thereafter, General Counsel filed excep-tions and supporting briefs, including a brief which hehad filed with the Administrative Law Judge.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tionalLabor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions' and briefsand has decided to affirm the rulings, findings,' andconclusions3 of the Administrative Law Judge and toThe General Counsel has excepted to certain credibility findings madeby the Administrative Law Judge. It is the Board's established policy not tooverrule an Administrative Law Judge's resolutions with respect to credibil-ity unless the clear preponderance of all of the relevant evidence convincesus that the resolutions are incorrect.Standard Dry Wall Products, Inc.,91NLRB 544 (1950), enfd. 188 F.2d 362 (C.A. 3, 1951). We have carefullyexamined the record and find no basis for reversing his findings.2 In asserting jurisdiction herein, the Administrative Law Judge reliedsolely on the Board's nonretail standard. Our acceptance of jurisdictionherein is based, rather, on the admitted allegations of the complaint thatRespondent meets our standards for assertion of jurisdiction over proprie-tary nursing homes. Thus, the complaint alleged and Respondent's answeradmitted that Respondent's annual volume of business is in excess of$100,000.University Nursing Home, Inc.,168 NLRB 263 (1967).3We note the apparently inadvertent errors of the Administrative LawJudge in stating in sec. III,A, of his Decision that the Union was certifiedas the bargaining representative of Respondent's employees rather than,those of its predecessor, Green Oak Manor, Inc., and in sec. III,B, thereof,that a bargaining session was held on October 10. These errors, however,do not affect our decision.We note that the Administrative Law Judge's statement of legal principlesquoted immediately following his citation ofCelanese Corporation ofAmerica,95 NLRB 664 (1951), andLaystromManufacturing Co.,151NLRB 1482 (1965), in the analysis portion of his Decision, does not appearin either of those Board cases as he asserts, but, rather, emanates from thecourt's decision inLodges 1746 and 743, International Association ofMa-chinists and Aerospace Workers, AFL-CIO [ United Aircraft Corporation] v.N.L.R.B.,416 F.2d 809,811 (C.A.D.C., 1969). See also Member Kennedy'sdissent inAutomated Business Systems, a Division of Litton Business Sys-tems, Inc., a. Subsidiary of Litton Industries, Inc.,205 NLRB 532 (1973);enforcement denied 497 F.2d 262 (C.A. 6, 1974).Furthermore, the Administrative Law Judge erred in stating the govern-ing Board law to be that, after an employer establishes objective grounds fordoubting the union's continuing majority status, "the burden of going for-ward with the evidence shifts to the General Counsel to prove that, on thecritical date . . . the Union in fact represented a majority of the employees."This statement is not an accurate reflection of the Board majority's position,which is clearly set forth inAutomated Business Systems, supra;andBar-tenders,Hotel,Motel and Restaurant Employers Bargaining Association ofPocatello, Idaho and its Employer-Members,213 NLRB No. 74 (1974).ORDERPursuant to Section 10(c) of the National Labor Re-lations Act, as amended, the National Labor RelationsBoard. adopts as its Order the recommended Order ofthe Administrative Law Judge and hereby orders thatthe complaint be, and it hereby is, dismissed in itsentirety.Nevertheless, we agree with the Administrative Law Judge's dismissal of thecomplaint here. For the record amply supports his findings that Respon-dent's withdrawal of recognition and refusal to bargain was based on suffi-cient objective considerations to support a serious doubt of the Union'scontinued majority status and that, therefore, no violation of Sec. 8(a)(5) ofthe Act has been established. In these circumstances, Members Fanning andPenello consider it wholly immaterial whether or not the Union in factcontinued to enjoy majority support among the unit employees. SeeUnitedSupermarkets, Inc., 214NLRB No. 142 (1974), fn. 10. Chairman Miller, onthe other hand, although entertaining some doubts in this area, finds itunnecessary in this case to decide whether the burden shifted to the GeneralCounsel since the General Counsel, in any event, made no attempt to provethat the Union in fact retained majority status.In agreeing with the Administrative Law Judge that Respondent did notact unlawfully when it withdrew recognition and declined to bargain withthe Union, we do not rely significantly on the fact that Respondent also filedan RM petition. The mere filing of such a petition is not evidence of anemployer's good faith.San Luis Obispo County and Northern Santa BarbaraCounty Restaurant and Tavern Association,196 NLRB 1082, 1086 (1972).DECISIONSTATEMENT OF THE CASEELBERT D. GADSDEN, Administrative Law Judge: Upon acharge of unfair labor practices filed on November 17, 1972,by Local 1199 Mass., National Union of Hospital & NursingHome Employees, RWDSU, AFL-CIO, the Charging Party,herein called the Union, against Faye Nursing Home, Inc.,d/b/a Green Oak Manor, herein called the Respondent, theGeneral Counsel for the National Labor Relations Boardissued a complaint against Respondent on March 29, 1974,alleging that Respondent has refused to bargain in good faithwith the Union by refusing to meet with and/or bargain withthe Union on and subsequent to November 13, 1972, in viola-tion of Section 8(a)(5) and (1) and Section 2(6) and (7) of theNational Labor Relations Act, as amended, herein called theAct. Respondent timely filed an answer denying the allegedunlawful conduct.A hearing in the above matter was held before me at Bos-ton,Massachusetts, on May 30, 1974. A brief has been re-ceived from counsel for the Respondent and has been care-fully considered.Upon the entire record in this case and from my observa-tion of the witnesses, I hereby make the following:FINDINGS OF FACT1.JURISDICTIONRespondent is now, and has been at all times materialherein, a corporation duly organized under and existing byvirtue of the laws of the Commonwealth of Massachusetts,215 NLRB No. 112 GREEN OAK MANORwith its principal office and place of business at 947 NorthMain Street in the city of Brockton and Commonwealth ofMassachusetts (herein called the Brockton location), where itisnow and continuously has been engaged in the operationof a proprietary nursing home In the course of conductingits business operations dunng the past 12 months, a represen-tative period,Respondent has caused large quantities ofmedical supplies, foodstuffs, and related products used by itin the operation of its proprietary nursing home to be pur-chased and transportedin interstatecommerce from andthrough various States of the United States other than theCommonwealth of Massachusetts, and the value of said pro-ducts in transit was in excessof $50,000.The complaintalleges,the answer admits, and I find thatRespondent is an employer engaged in commerce within themeaning of Section 2(6) and (7) of the ActIITHE LABOR ORGANIZATION INVOLVEDThe complaintalleges,the answer does not deny, and Ifind, upon the evidence of record that Local 1199 Mass.,National Union of Hospital & Nursing Home Employees,RWDSU, AFL-CIO, is now and has been atall timesmaterial herein, a labor organization within the meaning ofSection 2(5) of the Act.IIITHE ALLEGED UNFAIR LABOR PRACTICEA. IntroductionOn July 2, 1971, Local 1199 Mass, National Union ofHospital& NursingHomeEmployees,RWDSU,AFL-CIO, herein called the Union, was certified to representa unitof employees of the Faye Nursing Home, Inc, d/b/aGreen Oak Manor, hereinafter referred to as the Respondentor the Home. Shortly thereafter, on March 6, 1972, the Re-spondent and the Union negotiated a collective-bargainingagreementfor a period of 1 year, effective November 10,1971, to November 10, 1972. In June 1972, during the termof the contract, ownership of the Home succeeded to thepresentRespondent,which thereafter recognized andadopted said contract in effect at the time.During the last few months of the existing bargaining con-tract, the Respondent and the Union met in three bargainingsessionsin an effort to negotiate a bargaining contract for thefuture.However, during this period, on November 13, theRespondent alleges that due to an outgrowth of considerableunrest and dissatisfaction among the employees with respectto the retention of the Union as their collective-bargainingrepresentative, Respondent did in fact refuse to collectivelybargain with the Union on the grounds that it doubted theUnion represented a majority of its employees. On November13, the Respondent unilaterally terminated further bargain-ing sessionswith the Union and thereafter filed an RM peti-tion for its official removal. The Union construed the Respon-dent's action as a refusal to bargain and thereafter filed suchcharge against Respondent on November 17, 1972.'IHereafter, all dates will refer to the year 1972 unless specified otherwise,and the facts set forth above are undisputed in the recordIssues659The principal issues are whether the Respondent had suffi-cient objective considerations on November 13, 1972, uponwhich to support a good-faith doubt that the Union stillenjoyed its majority status subsequent to the expiration of itscontract on November 10, 1972; and whether Respondent'sunilateral termination of the collective-bargaining sessions onNovember 13 constituted a refusal to bargain in violation ofSection 8(a)(5) and (1) and Section 2(6) and (7) of the Act.B.CollectiveBargainingand Unrest Among EmployeesAfter ownership of the Home succeeded to the presentRespondent in June 1972, Respondent employed MrsTheresa Dzialo as administrator and director of nursing inSeptember. Director Dzialo credibly testified that she was avisiting public nurse until she was employed by RespondentSeptember 5, 1972; that her duties included employing, dis-charging, and supervising nurses and overseeing nursing ser-vices of a 24-hour (3 shifts) service nursing home; that sheworks from 9 a.m to 5 p in butshe sees allemployees everyThursday, which is payday; that as bargaining representativefor the Respondent, she received a letter from the Union onor about September 26, requesting bargaining sessions tonegotiate a new contract; that she first met the union repre-sentative,Mr. Lednicky, sometime between September 2 andSeptember 26, during which time she informed him of themany problems that were confronting the Home as a resultof theunrest amongthe employees with respect to theUnion's representation, and that, thereafter, she met and par-ticipated in the bargaining sessions with Mr. Lednicky onOctober 10, 18, 25, and November 10. Director Dzialo saidshe again advised Mr Lednicky of the pro/con union unrestamong the employees dunng the bargaining session on Octo-ber 18 and also during the subsequent bargaining sessionsheretofore described.Counsel for the Respondent and counsel for the GeneralCounsel stipulated that the following named employees con-stituted an appropriate unit for bargaining at Green OakManor (the successor Respondent) on November 13, 1972.NameDateEmployedStillEmployedLeftEmployFrances Rosario4/27/64Florence Reese12/22/71XMaryQueripil5/10/63XGloria Prosper3/29/7211/73Anne Paradiso11/24/693/73Marcelle Mercadante4/28/72Spring 1973WilliamMarciano2/5/70Early 1973Geraldine McGuinness5/4/7212/26/72BarbaraLynch7/12/7111/29/72Hazel Johnson12/13/6512/73Elizabeth Hacker6/1/72XVirginia Donahue2/1/72Early 1973Mary Craig6/22/70XRosomond Chase1/12/72End 1973Celia Truehart4/4/721/73NormaTeeter1/5/72XMary Stevens5/13/713/74Mildred SpragueGloria SouleUnclear4/24/72XFrances Pandous10/72UnclearMarie Lesperance2/10/71XDoreen Skidmore4/24/72XTeresa Upton8/21/72X 660DECISIONSOF NATIONALLABOR RELATIONS BOARDIn describing the nature and character of the employeeunrest, Director Dzialo repeatedly testified that during Sep-tember through November, just about all of the employees atthe Home had visited her office voluntarily on several occa-sions, and on their own initiative expressed their dissatisfac-tion with the Union and the consequent dissension among theemployees as a result of harassment by union representatives;that, largely, the employees complained that a union stewardor other union representative frequently harassed them bydirecting that they not do certain of their designated nursingduties or that they perform certain of such duties wrongfully,all in aneffort to slow down the efficient performance ofnursing services; that if said employees refused to cooperateor to comply with said directives, they were harassed bythreats, telephone calls, and on one occasion, an employeewas slapped by another union employee for her lack of coop-eration; and that several of said employees were harassed bythreatening telephone calls at their homes and in the Home.Director Dzialo identified the following named employees assome of the employees who complained to her on severaloccasions about the employee unrest at the Home: RosomondChase, Mary E. Craig, Hazel Johnson, Barbara Lynch, Ger-aldine McGuinness, Frances Pandous, Susan Peterson, Flor-ence Reese, Doreen Skidmore, Norma Teeter, Theresa Up-ton, and other employees, some of whom are no longeremployed by Respondent. All of said employees complainedabout the dissension among the employees and each of themexpressed their dissatisfaction with the Union, and either saidthey did not want the Union, or they did not want any partof the Union.DirectorDzialo said these complaints continued dailyfrom early September until around December of 1972. Whencounsel asked Director Dzialo what had she done in responseto the many complaints with respect to the unrest in theHome, she stated that when she first assumed her duties atthe Home, she told all nurses what their duties were and thatthey must carry out those duties to the best of their ability orthey would be discharged from the nursing home; and thatsuch discharge would be based upon just cause, as far as shewas concerned The witness also stated that she spoke to allof the employees and told them that there was a clause intheir bargaining contract which stated that they could bedischarged for just cause; that this was a nursing home andthey were aware of the personnel policies, which were postedon the bulletin board on both floors; and that she would bethere daily from 9 to 5 o'clock and would see to it that thiswork was carried out. She said she also told the employeesthat they were dealing with human beings at this point andnot with the Union, that this was completely out of the ques-tion; thatas a nurse,herself, she felt that these poor peopleneeded the care more than the bickering, this dissension, notshowing up for work and the phone calls that were cominginMrs. Dzialo further testified that after she dischargedKathleen Day for the slapping incident which took place inSeptember, Mr. Lednicky came into her office with Miss Dayand advised her that she had no right to fire Day; and thatshe told him that a person who would slap or do bodily harmto some other employee might, in anger, do the same thingto a patient, that such a person certainly did not belongemployed in. the Home; and that Mr. Lednicky definitelydiffered with her about the matter but no grievance was everfiled against her. She further stated that during that bargain-ing sessionsshe advised Mr. Lednicky or other union repre-sentatives that many employees did not want any part of theUnion but that union representatives simply laughed at her;and that she started spending less time in the office and moretime on the floors observing the actions of the employees.With respect to the prounion, conunion dissatisfaction anddissension among the employees, the witness further testifiedon cross-examination as follows:Q.Weren't you concerned.A. My main concern in the Nursing Home was not theUnion, per se. My main concern when Mrs. Faye askedme to come to work at Green Oak were the patients, andthe way they were being taken care of and this was mymain and only concern in that Nursing Home at the timeand it still is to this day.Q. There really weren't any problems with respect tothismain concern of yours.A. There certainly was. There were many problems.These patients -Q. Yet you never spoke to the Union about resolvingthese did you.A. I spoke to the Union about patient care and I alsostated to the Union that if they cared -Q.When did this occur.A. I believe at different meetings -Q.What was the first one.A. It was before the first meeting when the slappingincident occurred and I said this to Mr. Lednicky thatif the Union would only speak to these employees andtell them what their duties were that they were dealingwith human life and not just a piece of wood this was notindustry these were human beings to be dealt with ashuman beings. Not this bickering and arguing and doingeverything that they were not suppose to be doirg in-stead of patient care. This is really my thing. I couldn'tcare less about the Union, persay, if they want to con-duct their meetings that was their prerogative. Mr. Led-nicky came into my office, he was a perfect gentleman,I never once was rude to him or to any other Unionofficial that came, I believe he came in with anothergentleman that day, no I don't remember whether it wasjust with K. Day or anothergertleman.Director Dzialo further testified as followsI did tell her that therewas aUnion at the GreenOak Manor it was a closed Union shop there was astatement in the contract that said that there was aprobationary period and that it was mandatory to joinafter this probationary period.Q.What about this question of her having to join.A. That was her prerogative whether she wanted tojoin or whether she didn't but it was mandatory as faras the contract was concerned. I did tell her that therewas great unrest at the Nursing Home, I felt a greatsense of duty-because she was bound to encounter this.Director Dzialo also stated that employee Pandous hadconsiderable personal problems while employed at the Home, GREEN OAK MANOR661and that her attendance was so poor until she finally had todischarge herWitness Pandous did not dispute this lattertestimony by the director.'Mari Craig credibly testified that she has worked for theRespondent as a nurse's aide for about 7 years; that in Sep-tember 1972, she was working with employees Kathleen Dayand Mildred Sprague and she (Craig) and her girlfriend,Norma Teeter, did not desire to become members of theUnion although they were compelled to join the same; andthat as a result of them not having willingly joined the Unionthey were subjected to continual harassment from KathleenDay and Mildred Sprague heretofore described by DirectorDzialo. Employee Craig further testified that Union Repre-sentative Kathleen Day and Mildred Sprague would urge herand her girlfriend, Norma, to refrain from doing certain workbecause if they failed to do some of the work, the Respondentwould be compelled to employ additional help; that she andher girlfriend, Norma, would need help with the laundry andwith heart patients and would request such help from Dayand Sprague, but the latter two nurses aides would refuse toassist them because they were not for the Union; that she(Craig) came in one day and proceeded to make beds in thesection to which she was assigned, when employee Spragueproceeded to make the same beds; that when she (Craig)complained that Day was making beds in her (Craig) section,Day grabbed her and proceeded to strike her head against thewall; that she reported Day's conduct to Director Dzialo whocalled both parties including nurses aide Teeter into the of-fice; that Day admitted she struck Craig and then proceededto strike another nurses aide in the presence of DirectorDzialo. Craig further stated that she and her friend NormaTeeter constantly complained to Director Dzialo about theunion dissension among the employees in the Home from2 1 credit the testimony of Director Dzialo not only because I received thedistinct impression that she was testifying truthfully, but also because heraccount of the events which occurred at the Home was essentially cor-roborated by the credited testimony of all employee witnesses Further-more, her testimony is in concurrence with the logical consistency of all ofthe evidence of record Her testimony is also credited because she appearedto be so preoccupied with her dedication to nursing and her deep interestin the welfare of the patients,that she appeared to have lacked any strongfeelings either for or against union activities of the employees It was alsoobvious from her expressions and the manner in which she testified, that herfrustrated concern was not with reasonable and legitimate union activity ofthe employees, but rather with the extensive union/nonunion dissensionamong the employees which was affecting the efficient operation of theHome to the detriment of the patients I do not deem the witness' failureto identify every single employee with whom she communicated about theemployees dissatisfaction with the union activity a question of her credibil-ity, but rather I deem it a reasonable lapse of memory without any intentto conceal or falsify the facts Hence, I hereby admit counsel for the GeneralCounsel's motion to admit an affidavit (G C Exh 5) given by the witnessto the NLRB in another proceeding, for the purpose of evaluating hercredibility herein Even though said affidavit is admitted in evidence, it doesnot affect her credibility in my judgment,because it is not unreasonable forher to be unable to identify from memory, every single employee with whomshe spoke during the period in questionHowever, it is not ai all unreasonable for the witness to have rememberedthat she spoke to practically every employee or received complaints frompractically every employee over a course of several weeks prior and subse-quent to November 10 Although it was notedas a matterof record that thewitness was a nervous and talkative witness with whom counsel for bothsides had some difficulty in having her make her answers responsive, at notime during the proceeding did I ever receive the impression that the witnesswas testifying in anyway other than truthfullyMoreover,her testimony islargely corroborated by employees Mari Craig,Florence Reese, and formeremployee Frances PandousSeptember through November She said that she and Normawere being harassed about a revote in a new election beforethe NLRB; that Day was a delegate to the Union and she andTeeter told Director Dzialo that they did not want any partof the Union; and that they did not want the Union in theHome because it had brought nothing but trouble (dissensionamongthe employees).'Florence Reese credibly testified that she has been em-ployed by Green Oak Manor since 1971 as a nurses aide; thatshe is a union delegate for the second shift; that in September1972 she talked with Director Dzialo about the unrest amongemployees at the home and the fact that employees Day andSprague, of the first shift, were not doing some of their workwhich was hidden and left for aides on the second shift to do,that Sprague would tell her to "leave the laundry, don't pickup the glasses, leave them don't touch them things"; that shetold Director Dzialo that Mr. Cady, the union representative,was not representing the employees as he should; that whenthe employees tried to get in touch with Mr. Cady he wouldrefer them to employee Sprague; that she also told the direc-tor she (Reese) was very upset and did not want to haveanything to do with the Union; that she had discussed theUnion with other employees, Cathy Litton, Rose Chase, andGerry McGinnis; that these employees did not wish to haveanything to do with the Union and that she continued tocomplain of the employee unrest to the director throughNovember 13 or 14; that she was receiving telephone calls athome from employees Day and Sprague whose voices sherecognized, and she reported these occurrences to DirectorDzialo; and that such troubles and dissension among theemployees occurred nearly every day.'Frances Pandous testified that she has worked for the Re-spondent until November of 1972; that at the time she wasinterviewed for employment in September of 1973 by Direc-tor Dzialo, the latter advised her that the employees had aunion and that the Home was having some problems with it;that the director asked her if she wanted to join the Union andshe replied that it made no difference to her (Pandous) oneway or the other; that the director did not say anything bador good about the Union, but simply said they were havingproblems with it and that she did not want to know her(Pandous') opinion aboutit untilshe became acquainted withit.On further directexaminationby counsel for the GeneralCounsel, employee Pandous testified that she did recall pre-viously telling the General Counsel that Director Dzialo saidshe was against the Union and wanted to get nd of it. How-ever, the witness added that Director Dzialo was against itbecause it was causing the Home so much trouble.On furtherinterrogationby counsel for the General Coun-sel, Pandous said Director Dzialo asked her during her inter-view for employment whether she would be for the Union andshe replied that she did not care one way or the other as longas she gets a job; that after being hired she learned about theprounion, conunion employee dissension and threats and de-cided that she did not want to join the Union. However,3 I credit the testimony of Mari Craig because she appeared to be tellingthe truth and her testimony is essentially consistent with that of DirectorDzialo and nurses aides Reese and PandousIcredit the testimony of employee Reese because she too appeared tobe testifying truthfully and her testimony is also essentially consistent withDirector Dzialo and nurses aides Craig and Pandous 662DECISIONSOF NATIONALLABOR RELATIONS BOARDDirector Dzialo had told her that if she accepted employmentthere she would have to join the Union within 30 days inaccordance with the Union's bargaining contract;that thedirector asked herif sheaccepted employment would she signto get ridof theUnion;that after she was employed shelearned from her coworkers that there would be a meetingand some of the workers were going to vote against theUnion;and that when she was hired the director told her shewould have to oppose the Union.Since witness Frances Pandous'testimony about her con-versations with Director Dzialo during her employment in-terview appeared to have been somewhat contradictory, un-sure, suggestive,and lacking in clarity,I interrogated her asfollows:JUDGE GADSDEN: I would like to ask the witness onequestion to clarify the record and I'd wish that youwould listen to me very carefully: During your interviewfor employment, you made the statement that the Unionwas discussed or at least Mrs. Dzialo mentioned theUnion to you and the problem, did she at any time sayanything to you which you understood to mean that ifyou joined the Union you would not be employed.THE WITNESS: No. Nothing like that.JUDGE GADSDEN: During the interview did she at anytime say anything to you which led you to believe thatif you joined the Union you would not be employed.THE WITNESS: No. I was there I got the feeling that ifI did join that's the way I felt the way she didn't like theUnion.JUDGE GADSDEN: But did she say anything to you thatcaused you to feel that way?THE WITNESS: No, just that she didn't like the Unionand it wascausing alot of trouble for her and I figuredthat she didn't want it either and if I signed for the UnionIfigured I wouldn't have a job either.JUDGE GADSDEN: I think you also said something inyour testimony about opposing the Union and did sheask you any questions with respect to your feelings aboutthe Union.THE WITNESS: Just exactly what I felt about the Unionand I said I don't care either way just as long as I havea job.JUDGE GADSDEN: Did she indicate to you by sayinganything to you that, lead you to believe that you wouldnot have been hired based upon how you felt about theUnion.THE WITNESS: Not exactly, No. -JUDGE GADSDEN: Please, answer as precisely as youcan, now, did she say anything that lead you to believethat.THE WITNESS: Not exactly, No, when I worked wouldI go along with the other girls to get rid of the Union.JUDGE GADSDEN: Did you feelat that timethat if youdidn't join those who were opposing the Union youwould not have beenhired.THE WITNESS: That's the way I felt, yes.JUDGE GADSDEN: Did she say that to you or anythingtomake you believe that.THE WITNESS: No. Just the way she had asked aboutthe Union, how I thought about it -JUDGE GADSDEN:But your answer to her in terms ofyour feelingsabout the Union -THE WITNESS:I said I didn't care either way.JUDGE GADSDEN:It did not matter either way.THE WITNESS:No, as long asIhad a job.'Richard Lednicky credibly testified that in late August orearly September 1972, he succeeded a Mr. Francis Cady asan organizer for District 1199 Mass., National Union ofRWDSU, AFL-CIO, formally known as Local 1199 Massa-chusetts National Union of Hospital and Nursing Home Em-ployees, RWDSU, AFL-CIO, and that he proceeded to com-municate with the successor Respondent herein; that prior totheexpirationof the collective-bargaining agreement(11/10/72) between the Respondent and the Union, he wrotea letter (Resp. Exh. 1) requesting a meeting to negotiate a newcollective-bargaining contract; that thereafter the respectiveparties did meet in negotiation sessions on October 18 and 25,and on November 10; that after the third session on Novem-ber 10 he received a telephone call and a letter (G.C. Exh. 4)from Respondent which read as follows:November13, 1972Mr. Richard LednickyLocal 1199, National Union of Hospital and NursingHome Employees, RWDSU128 Boylston StreetBoston,Massachusetts 02116RE: Faye Nursing Home d/b/a Green Oak Manor andLocal 1199, National Union of Hospital & NursingHome EmployeesDear Sir,Please be advised that on behalf of the above namedEmployer, I have filed "RM" petition with the N.L.R.B.Boston Office, seeking to determine whether a majorityof bargaining unit employees still desire your union astheir collective bargaining representative. This actionwas initiated after the expiration date of midnightNovember 10, 1972 to the parties priorbargainng agree-ment.In light of the foregoing,I am cancellingany furtherbargaining sessionswith yourunion untilor unless yourmajority status is re-established bymeans of anN.L.R.B. conducted election.LMS/jVery truly yours,5 I credit and discredit certain portions of Frances Pandous' testimony asfollows:With respect to the prounion, conunion dissension and unrestamong the employees in the Home, I credit the witness' testimony becauseitwas clear, it was essentially consistent with the testimony of DirectorDzialo and nurses aides Craig and Reese. However, with respect to hertestimony which implied that Director Dzialo wanted her to oppose theUnion or that the director hired her upon her'(Pandous') attitude towardsthe Union, I discredit her account because it was based upon mere conjec-ture of the witness, rather than upon any clear statement or question by thedirector, as the witness ultimately admitted. tGREEN OAK MANOR663cc:LAWRENCEM. SISKINDIn viewof thefact that the evidence of record clearly showsRichard D Zaiger, Esq.N.L.R.B.Bulfinch Bldg.15 New Chardon Street-Boston,Mass 02114Mr. Lednicky further testified that he presented a contractproposal at the first bargaining session on October 18 whichincluded a request to retain the union-security clause of theexisting agreement, that at the second bargaining session onOctober 25, the Respondent did not feel that it should honorthe union-security clause; that in the bargaining session onNovember 10, counsel for Respondent advised him that Re-spondent had advised him that Respondent had rejected ev-erything that the Union had proposed; and that he was com-pletely surprised when he received Respondent's letter (G C.Exh. 4) of November 13, because he and counsel had agreedto have another bargaining session on November 13.6Mr Lednicky denied that Director Dzialo ever informedhim about the employees' unrest and dissatisfaction with theUnion or its activities.'Analysis and ConclusionsA review of the evidence of record makes it clear that thecrucial question presented for decision in this proceeding iswhether Respondent, at the time it withdrew its recognitionof the Union (11/13/72), had sufficient objective considera-tions (grounds) for believing a majority of its employees nolonger desired the Union's representation, and which therebyjustified its refusal to bargain thereafter with the Union. Theprinciple of law applicable in the resolution of this questionappears to be well settled as stated inCelanese Corporation ofAmerica,95 NLRB 664 (195 1), and inLaystrom Manufactur-ing Co.,151NLRB 1482 (1965), as follows:Absent special or unusual circumstances, a union enjoysan irrebuttable presumption of majority status for 1 year.Thereafter, the presumption becomes rebuttable upon asufficient showing which cast doubt on the Union's con-tinued majority status. At that point, the burden of goingforward with the evidence shifts to the General Counselto prove that, on the critical date [November 13, 1972,herein] the Union in fact represented a majority of theemployees6 1 credit the testimony of Mr'Lednicky because his testimony in thisregard is undisputed and the manner in which he testified conveyed animage of truthfulnessIHowever, I do not credit Mr Lednicky's denial that Director Dzialoinformed him about the employees' unrest and dissatisfaction with theUnion or its activities because of the unsure and slow manner in which hetestified in this regard, and also because of the impression I received fromobserving his demeanor that he was not telling the truth while he'wasundergoing direct and cross-examination on this subject He first said he didnot recall Director Dzialo informing him of the unrest and dissension amongthe employees, and he did not deny that he knew about or participated ina discussion about the slapping incidentthat more than a year has elapsed since the Union was certi-'fied the collective-bargainingrepresentative for the em-ployees of the Respondent, the evidence does not call intoquestion an irrebuttable presumption which prevails through-out the 1-year period following certification.' On the contrary,the evidence shows that, pursuant to law, a presumption ofcontinued majority status prevails in favor'of the Union. Inthis regard, a carefulexaminationof the Respondent's evi-dence of its asserted doubt of the Union's majority statusbefore, on, and subsequent to November 13, shows that theRespondent had been specifically and personally informed(through its Director Dzialo) by all employees in its employbefore and on November 13, as well as by some employeeswho were no longer in its employ, that they either did notwant any part of the Union, or that they did not want theUnion.Although only one of the employeewitnesseswho testifiedsaid she specifically advised director Dzialo that she did notwant the Union to represent her. I, nevertheless,was per-suaded by the testimony of Director Dzialo and the otheremployeewitnessesthat the other employees' expressionsabout the Union meant they were dissatisfied with theUnion's activities and representation and no longer desired itas their official representative. Based upon the evidence, I amfurther of the opinion that the Respondent also understoodthe employees to mean that they wererenouncingtheir sup-port for the Union. Under the circumstances of the em-ployees, whose memberships in the Union were required bya union-security clause in order for them toremainemployedby the Respondent, it would appear that the onlyrealisticinterpretation to be placed upon the evidence is that theemployees were saying they no longer desired the Union torepresent them.'=-While it is true that the employees could have withdrawntheir membership from the Union or cancelled their check-offs, I do not believe that such acts of renunciation of em-ployees are required of the Respondent by the law in orderto demonstrate that it has a reasonable good-faith doubt ofthe Union's majority status of employees. This is especiallyso where the employees' memberships in the Union are re-quired by a union-security clause in the contract. In anyevent, while such a requirement may be more demandingwhere the Respondent contends and must in fact establish alack of majority support for the Union, such a requirementwould certainly not appear to be mandatory to support areasonable and good-faith doubt of the Respondent that theUnion no longer enjoyed its majority status. In this respect,the law is clear that where certification of a Union has beenin effect for 1 year or more, an employer may withhold recog-nition or further bargaining with a union without violatingthe Act if, but only if, he in good faith has a reasonable doubtof the union's continuing majority status. Such an assertionof doubt by an employer must be made in good faith and mustbe supported by objective considerations. The applicable testas defined in theCelanesecase, heretofore cited, is whetheror not the objective facts furnish a "reasonable basis" for theasserted doubt, or, stated another way, whether or not thereare "some reasonable grounds for believing the Union has lostitsmajority status since its certification "Thus, in applying these applicable principles of law to the 664DECISIONSOF NATIONALLABOR RELATIONS BOARDfacts in the instant case, it is first noted that the record doesnot contain any evidence or allegation of bad-faith bargainingon the part of the Respondent, inasmuch as the latter wasengaged in bargaining sessions and amenable to bargainingup to the very day Respondent terminated further bargainingsessions. The fact that it had not presented a counterproposalwithin that short bargaining period or that the parties had notreachedan agreementisnotipso factoevidence of bad-faithbargaining.It is also noted that the Respondent is notcharged with nor does the evidence indicate that it engagedin any other unfair labor practice. Moreover, a few dayssubsequent to informing the Union that Respondent wouldnot engage in further bargaining sessions because it doubtedthe Union's majority status, it nevertheless filed an RM peti-tion in further support of its doubt that the Union continueditsmajority status.While it is true that it is better for anemployer questioning a union's majority status to continue tobargain and file an RM petition if sufficient facts exist tosupport a good-faith doubt of majority status, the law doesnot indicate that the employer is bound to file such a petitionas a condition precedent to withdrawal of recognition of theunion and bargaining sessions.The factthat Respondent didfile an RM petition almost concurrently with its refusal tobargain is evidence of its good faith that it doubted theUnion's majority status.In this case the objective considerations upon which theRespondent predicates its doubt of the Union's majoritystatus consist of the creditable testimony of the Respondent'sdirector, two of its employees, and a former employee. Herethe director of the Respondent (Theresa Dzialo) crediblytestified that all of the 23 employees (employed on November13, 1972, and more specifically the 14 employees identified inher testimony) complained to her about their dissatisfactionwith the Union and/or its activities, and expressed theirrenunciation of the Union and/or its activities. In this regard,Director Dzialo's testimony was in great part corroboratedby the testimony of employee Mari Craig, Florence Reese,and former employee Frances Pandous. Their testimonialversions are all undisputed in the record and counsel for theGeneral Counsel did not submit any credible evidence torefute or discredit any of the Respondent's testimony withrespect to the Union's majority representative status. It istherefore clear that the objective evidence of Respondent'sdoubt of the Union's majority status coincided with its as-serted refusal to bargain on November 13.The Board has repeatedly held that once it is establishedthat the employee has "an objective basis" to justify its doubt,as I find in the instant case, the General Counsel has theburden of proving the Union's majority status. Since theGeneral Counsel did not introduce any evidence to establishthe Union's majority status nor any evidence to refute theRespondent's evidence of reasonable belief of lack of unionmajority status, the evidence of record compels the conclu-sion and finding that the Respondent has successfully rebut-ted the presumption of the Union's majority status. To holdotherwise, I would be compelled to disregard or discredit thetestimony of all of Respondent's witnesses, including theGeneral Counsel's witness, Frances Pandous, and find for theGeneral Counsel, solely upon his argument, unsupported byany evidence, that the Respondent's doubt was not reasona-bly based upon objective considerations, and/or that it wasasserted in bad faith. Certainly such a finding under eithertheory would be without foundation in the record.Finally, based upon the foregoing evidence, the law, andreasons, I conclude and find that the Respondent's doubt ofthe Union's majority status was reasonably supported by ob-jective considerations(renunciation of the Union by amajority of its employees) and asserted in good faith onNovember 13 and thereafter; that the burden of going for-ward with the evidence then shifted to counsel for the Gen-eral Counsel, who did not go forward with any credible andconvincing evidence to the contrary, that the Respondent'sevidence therefore successfully rebutted the presumption ofthe Union's majority status; that consequently, the presump-tion of the Union's majority status has been successfully over-come by the Respondent; and that, therefore, the Respondentdid and could justifiably refuse to bargain with the Union onand subsequent to November 13 and that such refusal was notviolative of Section 8(a)(5) and (1) and Section 2(6) and (7)of the Act. Accordingly, it will be recommended that thecomplaint be dismissed.Upon the basis of the above findings of fact and upon theentire record in this case, I make the following:CONCLUSIONS OF LAW1.Faye Nursing Home, Inc., d/b/a Green Oak Manor, theRespondent herein, is an employer engaged in commercewithin the meaning of Section 2(6) and (7) of the Act.2.Local 1199 Mass., National Union of Hospital andNursing Home Employees, RWDSU, AFL-CIO, herein, is alabor organization within the meaning of Section 2(5) of theAct3.The Respondent has not engaged in any unfair laborpractices, as alleged, within the meaning of Section 8(a)(5)and (1) of the Act.Upon the foregoing findings of fact, conclusions of law,and the entire record, and pursuant to Section 10(c) of theAct, I hereby issue the following recommended:ORDER'The complaint in this matter is dismissed in its entirety8 In the event no exceptions are filed as provided by Section 102 46 ofthe Rules and Regulations of the National Labor Relations Board, the find-ings, conclusions, and recommended Order herein shall, as provided inSection 102 48 of the Rules and Regulations, be adopted by the Board andbecome its findings, conclusions and Order and all objections thereto shallbe deemed waived forall puiposes